United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Arturo Reyes-Sandoval		:	DECISION ON REQUEST FOR
Patent No. 11,197,920				:	RECONSIDERATION OF PATENT
Issue Date: December 14, 2021		:	TERM ADJUSTMENT AND 
Application No. 16/302,295			:	NOTICE OF INTENT TO ISSUE
Int’l Filing Date: May 18, 2017		:	CERTIFICATE OF CORRECTION
Attorney Docket No. 51355-002001		:		


This is a decision on the request under 37 C.F.R. § 1.705 filed February 2, 2022, which requests the patent term adjustment on the patent be corrected to indicate the term of the patent is extended or adjusted by sixty-nine (69) days.

The request to correct the patent term adjustment indicated on the patent to indicate the term of the patent is extended or adjusted by sixty-nine (69) days is GRANTED. 

The application is being forwarded to the Certificates of Correction Branch for issuance of 
a certificate of correction indicating that the term of the patent is extended or adjusted by 
sixty-nine (69) days.

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions